DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 6,238,595).

Regarding claim 1, Brooks et al. disclose a method for testing a shaped charge comprising: pressing a powdered material into a cylinder 6 (target 6, which may include any size particles of sand, and which may include cement which is a powdered material, see col. 3 lines 3-9; powdered material is pressed into a cylindrical shape, col. 3 lines 41-46); sintering the cylinder (col. 3 lines 56-60); placing the cylinder 6 proximate to a shaped charge 2 (see Fig. 1); and firing the shaped charge 2 into the cylinder 6 (col. 2 lines 55-58).
Brooks et al. do not explicitly disclose that the cylinder 6 is a disc shape. However, Brooks et al. do state that the shape and dimensions of target may be altered (col. 3, lines 41-46), and also a cylinder may take the form of a disc if its length is some amount less than its diameter. As such it would have been obvious to one of ordinary skill in the art to use a 
Even if the sand and cement of Brooks were not to be considered explicitly disclosure of a powdered material, at least some sands in the real world take the form of or contain “powdered material”, and it would have been obvious to one of ordinary skill in the art to any of these materials in order to replicate various real earthen materials.

Regarding claim 2, Brooks et al. disclose that the cylinder may be any of various dimensions and shapes and explicitly state that a diameter of 4 inches is an example (col. 3 lines 43-45).

Regarding claim 3, Brooks et al. disclose placing a metal plate 4 between the shaped charge and the target 6 (Fig. 1 and col. 3 lines 51-54).

Regarding claim 4, Brooks et al. do not explicitly disclose hardness testing target 6. However, Brooks et al. do disclose taking and hardness testing a core sample from the earth in order to aid in determining what mixture will be used to make the target 6, which may be made to replicate properties of the core sample (col. 3 lines 19-40). Therefore, it would have been obvious to one of ordinary skill in the art to perform hardness testing on any finished target 6 of Brooks et al. for quality control purposes, i.e. to ensure that its properties accurately match, replicate and/or correspond to the properties of the sampled core.


Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 6,238,595) in view of Haggerty et al. (US 2009/0241700).

Regarding claim 5-7, Brooks et al. does not disclose stacking one or more discs underneath the first disc to form a plurality of discs. Haggerty et al. disclose in a method of testing a shaped charge 20 by firing it into a cylinder target 30,22, wherein the method includes stacking discs 36, 40, 44 underneath the target in a test fixture 12 to from a plurality (see Fig. 1), so that the target can be supported at the bottom while also allowing for a flow of fluid to saturate discs/target and flow through the target (par. 0030). It would have been obvious to one of ordinary skill in the art to use the teachings of Haggerty et al. in the method of Brooks et al., in order to provide a test fixture and discs to support an open end at the bottom of the target 6, thereby allowing for flow testing of fluids through the target. This would have been obvious because it would provide more detailed information about the properties of the tested target and its porosity, flow behavior, etc. when it is perforated. 

Regarding claim 8 and 9, Brooks et al. do not disclose applying a compressive radial stress or a compressive axial stress to the target or discs. Haggerty et al. further discloses in their test fixture applying both a compressive radial stress and a compressive axial stress to the target and discs (see par. 0020, fixture is a pressure vessel that provides a compressive pressure to test target assembly; and see par. 0008, describing radial and axial compressive stress being applied to assembly by pressurization). It would have been obvious to one of ordinary skill in the art to include these features when making the combination of Brooks et al. .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 6,238,595) in view of Shoshany et al. (US 7,160,379).

Regarding claim 10, Brooks et al. do disclose that the powdered material may include was as a binding agent (col. 4 lines 9-30), but do not state that it is wax powder. However, generally was powder is known. For example, Shoshany et al. disclose using a wax powdered component in order to uniformly mix it with sand (see Abstract and col. 2 lines 49-51). It would have been obvious to one of ordinary skill in the art to use a wax powder when using the wax of Brooks et al., because it would allow the wax to be easily and uniformly mixed with the sand powdered material at room temperature.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
Applicant’s only argument appears to be that because Brooks teaches using concrete and/or sand, Brooks does not achieve the advantages of a shelf stable target in the same way that Applicant does. This argument is irrelevant though because nothing in claim 1 requires anything functionally or otherwise related to a target that is “shelf-stable.” The claim also has no language that requires the use of some specific material as the powdered material, or that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861